Manulife Financial Corporation Earnings to Fixed Charges Ratios For John Hancock Life Insurance Company (U.S.A.) SignatureNotesSM Guaranteed by Manulife Financial Corporation As at December 31, 2010 This updated calculation of the earnings to fixed charges ratios is furnished as an exhibit to the audited comparative consolidated financial statements of Manulife Financial Corporation for the year ended December 31, 2010, in accordance with the requirements of the United States Securities and Exchange Commission (“SEC”) relating to the Registration Statement (Form F-3 Nos. 333-161748 and 333-161748-01) filed with the SEC in conjunction with the SignatureNotesSMProgram established by John Hancock Life Insurance Company (U.S.A) and guaranteed by Manulife Financial Corporation. MFC’S EARNINGS TO FIXED CHARGES RATIOS The following tables set forth the historical ratios of earnings to fixed charges of MFC for the periods specified. These ratios were prepared in accordance with Canadian GAAP and generally accepted accounting principles in the United States, which we refer to as “U.S. GAAP”, as noted.For the purpose of calculating the ratio of earnings to fixed charges, “earnings” represent income before minority interest in consolidated subsidiaries, income or loss from equity investees and provision for income taxes, plus fixed charges and distributed income of equity investees, less preference security dividend requirements of consolidated subsidiaries, if any. “Fixed charges” consist of (a) interest expensed and capitalized (other than (i) dividends on liabilities for preferred shares accounted for as interest expense, (ii) interest expense on claims, (iii) interest expense on pension, and (iv) deficiency interest), which includes interest related to the TruPS, the MaCS, and the Manulife Financial Capital Trust II Notes – Series 1; (b) amortization of premiums, discounts and capitalized expenses related to indebtedness; (c) the portion of rental expense that management believes is representative of the interest component of lease expense; and (d) preference security dividend requirements of consolidated subsidiaries. For the U.S. GAAP ratios only, fixed charges also include interest credited to policyholders’ account balances. MFC’s Earnings to Fixed Charges Ratios (Canadian GAAP) For the Twelve Months Ended December 31, ─ 0.21 Interest credited to policyholders is not included in “fixed charges” under Canadian GAAP. (U.S. GAAP) For the Twelve Months Ended December 31, If interest credited to policyholders were excluded from, and the net effect of interest rate and currency swaps related to debt issued for capital and funding purposes were included in “fixed charges” (which MFC believes would reflect a traditional but less conservative methodology) and MFC’s historical ratios of earnings to fixed charges were recalculated on that basis in accordance with U.S. GAAP, they would be as follows: (U.S. GAAP) For the Twelve Months Ended December 31, ─ 0.33 1Due to MFC’s loss in 2010, the ratio coverage was less than 1:1. MFC would have needed additional earnings of Cdn$1,051 million to achieve a coverage of 1:1. 2Due to MFC’s loss in 2009, the ratio coverage was less than 1:1. MFC would have needed additional earnings of Cdn$58 million to achieve a coverage of 1:1. 3Due to MFC’s loss in 2008, the ratio coverage was less than 1:1. MFC would have needed additional earnings of Cdn$1,174 million to achieve a coverage of 1:1.
